             IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                 CIVIL CASE NO. 3:20-cv-00286-MR


JOHN THOMAS JONES, III,          )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                     ORDER
                                 )
TONI SELLERS HAIRE, et al.,      )
                                 )
              Defendants.        )
________________________________ )

     THIS MATTER is before the Court sua sponte.

     The pro se incarcerated Plaintiff filed this civil rights action pursuant to

42 U.S.C. § 1983 addressing allegedly deficient medical care he received for

a broken ankle at Lanesboro Correctional Institution. The Complaint passed

initial review on October 20, 2020, on claims that several Lanesboro C.I.

employees, including Toni Sellers Haire, were deliberately indifferent to a

serious medical need. [Doc. 11]. That same day, the Court commenced the

procedure for waiving service of process with the North Carolina Department

of Public Safety (“NCDPS”). [Doc. 12]. NCDPS was unable to waive service

for Defendant Haire. [Doc. 20]. The Court accordingly ordered the U.S.

Marshals Service (“USMS”) to use all reasonable efforts to locate and serve

Defendant Haire on January 6, 2021. [Doc. 24]. On March 10, 2021, USMS
returned the summons for Defendant Haire as unexecuted, stating “unable

to deliver as addressed. No forward.” [Doc. 38 at 1].

      The Federal Rules of Civil Procedure allow a court to dismiss sua

sponte unserved defendants after 90 days following the filing of the

complaint. Fed. R. Civ. P. 4(m); see also Fed. R. Civ. P. 6(b)(1)(B) (when

an act must be done within a specified time, a court may, for good cause,

extend that time on motion made after the time has expired if the party failed

to act because of excusable neglect). This period is tolled until frivolity

review is complete and the district court authorizes service. See Robinson

v. Clipse, 602 F.3d 605 (4th Cir. 2010).

      On April 15, 2021, the Court ordered the Plaintiff to show cause, within

14 days, why Defendant Haire should not be dismissed from this action

pursuant to Rule 4(m). [Doc. 39]. The Plaintiff was cautioned that the failure

to comply with the Order would likely result in the dismissal of Defendant

Haire from this action without prejudice and without further notice. [Id. at 9].

The Plaintiff has failed to file a response, and the time to do so has expired.

Defendant Haire will therefore be dismissed from this action without

prejudice.




                                       2
     IT IS THEREFORE ORDERED that Defendant Toni Sellers Haire is

DISMISSED WITHOUT PREJUDICE from this action pursuant to Rule 4(m)

of the Federal Rules of Civil Procedure.

     IT IS SO ORDERED.
                           Signed: May 21, 2021




                                        3
